      Case 8:14-cr-00005-JLS Document 64 Filed 03/26/21 Page 1 of 2 Page ID #:342




 2

 3

 4

 5
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
io   UNITED STATES OF AMERICA,                   ) Case No.8:i4-CR-00005-i JLS
~~                        Plaintiff,             )
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3   BRANDON FITZPATRICK,
                                                   [Fed. R. Crim. P. 32.~(a)(6); ~8 U.S.C.
i4                        Defendant.               § 3143~a)~
i5
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued

18   by the United States District Court for the Central District of California for alleged

iy   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of

21   Criminal Procedure 32.~(a)(6) and i8 U.S.C.§ 3~43(a), hereby finds the following:

22          A. (x) The defendant has not met his/her burden of establishing by clear and

23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3142(b)or (c).
25          B. (x) The defendant has not met his/her burden of establishing by clear and

26             convincing evidence that he/she is not likely to pose a danger to the safety of

27
                                                  1
     Case 8:14-cr-00005-JLS Document 64 Filed 03/26/21 Page 2 of 2 Page ID #:343




 i             any other person or the community if released under 18 U.S.C. § gi42(b)or

 2            (c).

 3         These findings are based on the nature of current allegations which reflect further

 4   unlawful conduct as well as failure to comply with supervised release conditions, and

 5   defendant's history of prior supervised release violations.

 6         IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7   revocation proceedings.

8

9    Dated:          Z~ Z.
                                                     H   ORA.BLE UTUMN D. SPAETH
10                                                   United States Magistrate Judge
ii

12

13

i4

i5
i6

i~

i8

i9

20

21

22

23

24

25

26

27
                                                 2
